— Orders, Supreme Court, New York County (Cynthia Kern, J.), entered February 28, 2013, which granted condemnees EG. Singh Enterprises, LLC’s and Ear-minder Kaur and Amanji Kaur’s motions for an extension of time to file appraisal reports, on condition that the interest on their claims cease to accrue, unanimously affirmed, without costs.
The court did not abuse its discretion when it suspended the accrual of interest on the condemnees’ claims during the extension of time they sought for the completion of their appraisal reports (see e.g. Abele v State of New York, 39 Misc 3d 1240[A], 2011 NY Slip Op 52550[U] [Ct Cl 2011]; see also EDPL 514 [b]). Concur — Andrias, J.E, Friedman, Richter, Manzanet-Daniels and Feinman, JJ.